DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 2 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of independent claim 1 under 35 U.S.C. 103, the examiner respectfully disagrees. That is the combination of Ryu (Of Record) in view of Kim (Of Record), and further in view of Theimer (Of Record), still teach the claim features of claim 1 as amended for the following reasons.  

For example, the applicant argues on Pg. 15 of the remarks, that Ryu fails to disclose that the SMF obtains the DNN information or so-called MLAN identifier. However the examiner disagrees as (Para’s [0284-0285]) of Ryu discloses that the SMF receives a PDU establishment request from the UE which includes the DNN or MLAN identifier and thus the DNN will be obtained by the SMF (Ryu, see Fig. 6 i.e., SMF). 

For example Ryu discloses in (Para’s [0282] i.e., The 5GC supports a PDU connectivity service, i.e.,  a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU sessions identity (id). The UE may also provide…DNN (i.e., MLAM identifier)). Therefore Ryu teaches in the cited portions that PDU session is established based on the PDU session establishment request message from the UE which includes the DNN or MLAN identifier (Ryu, see Para’s [0282] & [0288]).

Ryu further discloses the SMF receives the PDU session establishment request (see Fig. 6 i.e., SMF & Para [0284] i.e., The PDU sessions are established (upon UE requests)…using NAS SM signaling exchanged over N1 between the UE and a SMF & [0285] i.e., The SMF checks whether the UE request is compliant with subscription information). Therefore Ryu teaches in the cited portions that the PDU session establishment request for establishing the PDU session will be received at the SMF (Ryu, see Fig. 6 i.e., SMF & Para’s [0284-0285]). Therefore with broadest reasonable interpretation of the claim feature, when the SMF receives the PDU session establishment request message from the UE which includes the DNN or MLAN identifier (Ryu, see Para’s [0284-0285] & [0288] i.e., the UE provides a DNN (i.e., “MLAN identifier”)) the SMF will obtain the DNN or MLAN identifier based on receiving the PDU session establishment request sent from the UE in order to establish the PDU session.

This is because the SMF (Ryu, see Fig. 6 i.e., SMF) is responsible for session management including session establishment (Ryu, see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, [0282] i.e., The 5GC supports a PDU connectivity service, i.e.,  a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and SMF, [0289] i.e., PDU sessions are established to a corresponding data network (DN), & [0292]), and therefore the SMF requires the DNN or MLAN identifier in order to establish the PDU session requested by the UE according to the DNN or MLAN identifier. For the reasons explained Ryu does teach the claim feature in claim 1 of “obtaining, by a session management network element, an identifier of a mobile local area network (MLAN) associated with a session of a terminal”.   

In regards to the applicants argument on (Pg. 15 of the remarks) that the prior art fails to disclose the claim feature b) of “obtaining, by the session management network element, a label of the MLAN based on the identifier of the MLAN”, the examiner respectfully disagrees. 

For example in light of the applicants disclosure in (Para [0034]), the label can be obtained according to the following ways. See (Para [0034]) of the applicants specification i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is: obtaining, by the session management network element, subscription data of the MLAN of the 

With respect to obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN by obtaining subscription data of the MLAN of the terminal  based on the identifier of the MLAN, where the subscription data includes the label of the MLAN, Ryu discloses obtaining the label in such a manner. For example as previously explained Ryu discloses obtaining, by the session management network element, an identifier of a mobile local area network (MLAN) associated with a session of a terminal”, (see Fig. 6 i.e., SMF & Para’s [0284] i.e., The PDU sessions are established (upon UE requests)…using NAS SM signaling exchanged over N1 between the UE and a SMF, [0285] i.e., The SMF checks whether the UE request is compliant with subscription information, & [0288]). Ryu further discloses in (Para [0285] i.e., The SMF checks whether the UE request is compliant with user subscription information. To this end, the SMF obtains SMF level subscription data from an UDM. Such data may indicate the allowed PDU session type per DNN (i.e., “label”)). Therefore the subscription data obtained by the SMF from the UDM as Para [0285]) indicates the allowed PDU session type per DNN, and therefore the DNN indicated in the subscription data returned to the SMF may be reasonably interpreted as a “label of the MLAN” obtained by the SMF. Since the SMF checks whether the UE request is compliant with user subscription information as disclosed in (Para [0285]), such determination is based on the information in the request such as the DNN or MLAN identifier. Therefore Ryu does disclose the claim feature in claim 1 of  “obtaining, by the session management network element, a label of the MLAN based on the identifier of the MLAN”. 

In light of applicants disclosure in (Para [0034]), another possible way of obtaining the label of the MLAN based on the identifier of the MLAN may be obtained by: determining, by the session management network element, the identifier of the MLAN as the label of the MLAN (see applicant specification, Para [0034] i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is:…determining, by the session management network element, the identifier of the MLAN as the label of the MLAN. Based on this solution, the session management network element can obtain the label of the MLAN”). Thus, the SMF (see Fig. 6 i.e., SMF & Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment)) which performs PDU session establishment according to the identifier of the MLAN received in the request from the UE (see Para’s [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF, [0285], & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN), will determine the DNN or identifier of the MLAN as the label of the MLAN used for establishing the PDU session (see Para’s [0154], [0282-0284] i.e., PDU sessions are established by SMF using DNN (i.e., “label”) or identifier of MLAN received in UE request, & [0288-0292] i.e., PDU session established based on DNN) based on the identifier of the MLAN (see Para’s [0282] i.e., DNN associated with PDU session, [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN), [0285] i.e., SMF receives UE request which includes the DNN (i.e., “identifier of the MLAN”) & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN (i.e., “identifier of the MLAN”)). For the reasons explained, Ryu does disclose the claim feature in claim 1 of  “obtaining, by the session management network element, a label of the MLAN based on the identifier of the MLAN”. 

In regards to the applicants argument on (Pg. 16 of the remarks), the applicant argues the claim feature of “the uplink data forwarding rule comprises the label of the MLAN and the information about the uplink path corresponding to the session” as claimed in claim 1 is not disclosed in the prior art references. However the examiner respectfully disagrees. The applicant argues that the single reference of Theimer (Of Record) does not disclose the claim feature. However based on the amendment to claim 1, the examiner does not rely on the single teachings of Theimer for disclosing the claim feature, but rather relies in the combined teachings of the references. 
see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session includes a determined uplink path) of different PDU sessions (with the same DNN or different DNNs) (i.e., “includes identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN).

The teachings of Kim (Of Record) also discloses the claim feature of wherein the uplink data forwarding rule comprises information about an uplink path corresponding to the session (see Para’s [0216-0217] i.e., the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type and a PDU session type)). 

With respect to the label of the MLAN as previously explained above, the label of the MLAN may be interpreted as the identifier of the MLAN in light of the applicants disclosure in (Para [0034] i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is:…determining, by the session management network element, the identifier of the MLAN as the label of the MLAN. Based on this solution, the session management network element can obtain the label of the MLAN”). Therefore the uplink forwarding rule determined in the teachings of Ryu is based on the label or identifier of the MLAN such as the DNN (see Para’s [0282] i.e., DNN & [0288] i.e., PDU session establishment request includes DNN). The only different between the teachings of Ryu in view of Kim and the claim feature is that Ryu in view of Kim does not disclose the uplink data forwarding rule comprising the label of the MLAN. 

However to resolve such different the teachings of Theimer (Of Record) is relied upon for resolving the difference. Theimer discloses determining, by a session management network element (see Fig. 1 i.e., SMF 115), an uplink data forwarding rule for a user plane network element (see Fig. 1 i.e., UPF 120) comprising a label of an MLAN (see Fig. 1 i.e., radio access network 136 may be a mobile local area network (i.e., “MLAN”) used by terminal 125 to access core network 105 for establishing a PDU session using an uplink data path (i.e., “uplink data forwarding rule”) set for user plane function (UPF) 120 where a VLAN identifier (i.e., “label” of MLAN) is associated with the respective PDU session identifier & Para’s [0015] i.e., wireless local area network (LAN) technologies supported for the user equipment, [0016] i.e., For example, when the SMF establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UP in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as an MAC address or a VLAN identifier (i.e., “label” of MLAN), [0017] i.e., Fig. 1 is a block diagram of a first example of a communication system 100 that supports mobile access (i.e., “MLAN”) and fixed access according to some embodiments. As used herein, the term “mobile access” refers to accessing the communication system 100 over an air interface. Mobile access can therefore be referred to as wireless access, mobile communication, wireless communication, or other similar term, [0018] i.e., The communication system 100 includes a core network 105 that is accessible by either mobile or fixed devices using a common user plane access and a control plane…The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies, [0020] i.e., The communication system 100 can also provide the user equipment with mobile access to the core network 105, e.g., via a radio access network 136 (i.e., “MLAN”) that is connected to the AMF 110 over a corresponding interface such as an N2 interface. The radio access network 136 (i.e., “MLAN”) is also connected to the UPF 120 by a corresponding interface such as an N3 interface, which is not shown in Fig. 1. In the interest of clarity. The radio access network 136 (i.e., “MLAN”) is able to provide wireless connectivity to the device 125 via a wireless connection 137, [0037] i.e., VLAN identifier (i.e., “label” of MLAN) used to control the user equipment addressing in the uplink direction, [0043], [0052-0054] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) (i.e., VLAN ID may be a “label” of MLAN) can be used to link the user equipment to the UPF (i.e., “uplink data forwarding rule”), [0055] i.e., user plane addressing information such as the MAC address of the user equipment (e.g., MAC 1) and the VLAN identifier (i.e., “label” of MLAN) associated with the user equipment for the session (e.g., VLAN 1)).

(Theimer suggests the VLAN identifier (i.e., “label of the MLAN”) can be used to link the user equipment to the UPF 120 associated with a respective PDU session of the terminal for efficiently forwarding data communications on the uplink data path assigned for the PDU session, (see Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier, [0043] i.e., The MAC address or the VLAN identifier are used to control addressing of messages from the user equipment and the uplink direction, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, & [0052-0054] i.e., At this point, the user plane interface between the user equipment and the UPF is complete and can be used to support communication between the two entities…User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) can be used to link the user equipment to the UPF).

Therefore it would have been obvious to one of ordinary skill in the art for the uplink forwarding rule determined which comprises information about the uplink path 

For the reasons explained the combination of Ryu in view of Kim, and further in view of Theimer discloses the claim feature of “the uplink data forwarding rule comprises the label of the MLAN and the information about the uplink path corresponding to the session” as claimed in claim 1.

In regards to the applicants argument on (Pg. 16 of the remarks) regarding the claim feature of “where the uplink data forwarding rule instructs the user plane network element to forward, based on routing information corresponding the label of the MLAN, uplink data received on the uplink path and the user plane network element forwards the uplink data received on the uplink path using the routing information corresponding to the label of the MLAN”, the teachings of Ryu discloses the claim feature. As previously explained above the label of the MLAN is interpreted as the identifier of the MLAN or DNN which is obtained by the SMF for establishing the PDU session as disclosed in Ryu, (see Para’s [0154], [0284-0285], & [0288-0292] i.e., DNN associated with established PDU session).

see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN)). The traffic steering information in (Para [0154]) of Ryu is interpreted as the routing information configured at the UPF in order for the UPF to forward received uplink data. The routing information will correspond to the DNN or label of the MLAN used for establishing the session, (Ryu, see Para’s [0154], [0284-0285], & [0288-0292] i.e., DNN (i.e., “label”) associated with established PDU session).

“uplink data received on the uplink path”, (Ryu, see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications & [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF).

Ryu further discloses the claim feature of forwarding, by the user plane network element (see Fig. 6 i.e., UPF), the uplink data received on the uplink path (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications)

using the routing information corresponding to the label of the MLAN (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158-0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN))

For the reasons explained above, the combination of Ryu in view of Kim, and further in view of Theimer does disclose the claim features of claim 1, as amended, and therefore the rejection of claim 1 is maintained over the combination of Ryu in view of Kim, and further in view of Theimer. The dependent claims remain rejected over the prior art (Of Record) based at least on their dependence to the independent claims. Independent claims 10 and 16 which recite similar claim features with respect to claim 1, also remain rejected over the prior art for the same reasons as independent claim 1. The dependent .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu US (2019/0364541) in view of Kim et al. US (2018/0103495), and further in view of Theimer et al. US (2021/0153111).      

Regarding Claim 1, Ryu discloses a data transmission method comprising: obtaining, by a session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), an identifier of a mobile local area network (MLAN) (see Fig. 1 i.e., Non-3GPP access e.g., I-WLAN may be a mobile local area network in which a PDU session for a UE is established & Para’s [0154] i.e., the SMF supports functions of session management (e.g., session establishment), [0279] i.e., DNN information delivered by the UE used for PDU session management, [0282] i.e., PDU connectivity service i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests), modified, and released using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN, and thus the DNN is obtained by the SMF from the request for establishing the PDU session), [0285] i.e., SMF checks whether the UE request is compliant with user subscription information, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN,  [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access with the same DN or different DNs & [0292] i.e., PDU session associated with DNN) 

associated with a session of a terminal; (see Para [0169] i.e., the UE accesses one DN (i.e., data network) using one PDU session, [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, a local provider policy, etc. together with SM-NSSAI and DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282] i.e., The 5GC supports a PDU connectivity service, i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN) (i.e., “MLAN identifier”)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests)…using NAS SM signaling exchanged over N1 between the UE and a SMF…the identified application may establish a PDU session to a specific DNN, [0287] i.e., PDU sessions using the non-3GPP access (i.e., “MLAN”), [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (Id). The UE may also provide a PDU session type, slicing information, DNN (i.e., “MLAN identifier”), and a service and session continuity (SCC) mode, [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access (i.e., “MLAN”) with the same DN or different DNs & [0454] i.e., For example, when the UE is requested to transmit and receive data for a specific application, the UE may transmit, to the network node, a PDU session creation request message including a DNN (i.e., “MLAN identifier”) and a S-NSSAI mapped to a corresponding application. Hence, the MM (or AMF) selects the SM (or SMF) which will support PDU session creation/management of the corresponding UE based on the received DNN (i.e., “MLAN identifier”) and S-NSSAI). 

Obtaining, by the session management network element (see Fig. 6, SMF & Para [0285]), a label of the MLAN (see Para [0285] i.e., The SMF checks whether the UE request is compliant with user subscription information. To this end, the SMF obtains SMF level subscription data from an UDM. Such data may indicate the allowed PDU session type per DNN (i.e., “label” of MLAN obtained from subscription data)). In light of applicants disclosure in (Para [0034]), another possible way of obtaining the label of the MLAN based on the identifier of the MLAN may be obtained by: determining, by the session management network element, the identifier of the MLAN as the label of the MLAN (see applicant specification, Para [0034] i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is:…determining, by the session management network element, the identifier of the MLAN as the label of the MLAN. Based on this solution, the session management network element can obtain the label of the MLAN”). Thus, the SMF (see Fig. 6 i.e., SMF & Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment)) which performs PDU session establishment according to the identifier of the MLAN received in the request from the UE (see Para’s [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF, [0285], & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN), will determine the DNN or identifier of the MLAN as the label of the MLAN used for establishing the PDU session (see Para’s [0154], [0282-0284] i.e., PDU sessions are established by SMF using DNN (i.e., “label”) or identifier of MLAN received in UE request, & [0288-0292] i.e., PDU session established based on DNN).

based on the identifier of the MLAN (see Para’s [0282] i.e., DNN associated with PDU session, [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN), [0285] i.e., SMF receives UE request which includes the DNN (i.e., “identifier of the MLAN”) & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN (i.e., “identifier of the MLAN”)). 

see Fig. 6 i.e., SMF & Para [0154]), an uplink data forwarding rule (see Para’s [0043] i.e., uplink (UL) communication, [0151], i.e., The DN receives the PDU transmitted from the UE from the UPF, [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used for the PDU session) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering (i.e., “uplink data forwarding rule”) at UPF to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule), [0159] i.e., More specifically, the UPF supports functions of anchor point for…uplink classifier (i.e., “uplink data forwarding rule”) to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane, [0279] i.e., An AMF selects a SMF for PDU session management using…DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282], [0288-0289] i.e., PDU session establishment request… the UE may also provide a PDU session type, DNN (i.e., “MLAN identifier”), [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session) of different PDU sessions (with the same DNN or different DNNs) (i.e., “based on identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN, [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, are transmitted to (R) AN and UPF, & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template (i.e., “uplink data forwarding rule”), and sets QoS rule precedence to SDF precedence, thereby creating QoS rule(s) for PDU session (i.e., “uplink data forwarding rule”)) based on the label (see Para’s [0282] i.e., DNN & [0288] i.e., PDU session establishment request includes DNN) and information about an uplink path corresponding to the session (see Para’s [0154] i.e. tunnel established for PDU session & [0290-0292] i.e., A user plane path of different PDU sessions is determined) 

wherein the uplink data forwarding rule comprises the information about the uplink path corresponding to the session; (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node),   [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session includes a determined uplink path) of different PDU sessions (with the same DNN or different DNNs) (i.e., “includes identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN)

see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), the uplink data forwarding rule to a user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be sent or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template)

wherein the uplink data forwarding rule instructs the user plane network element (see Fig. 6 i.e., user plane function (UPF)) to forward, based on routing information corresponding to the label of the MLAN (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN)), uplink data received on the uplink path, (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications & [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF)

see Fig. 6 i.e., user plane function (UPF)), the uplink data forwarding rule, (see Fig. 6 i.e., user plane function (UPF) & Para’s [0154] i.e., SMF supports functions of session management (e.g., tunnel maintenance (i.e., “uplink forwarding rule”) between the UPF and the AN node)…selection and control of UP function, configuring traffic steering (i.e., “uplink forwarding rule”) at UPF to route traffic to proper destination , [0292] i.e., user plane path (i.e., “uplink forwarding rule”) will be assigned for the PDU session during PDU session establishment to the UPF, & [0391] i.e., i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF).  

And forwarding, by the user plane network element (see Fig. 6 i.e., UPF), the uplink data received on the uplink path (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications)

using the routing information corresponding to the label of the MLAN (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158-0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN))

While Ryu discloses determining, by the session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), the uplink data forwarding rule to be used by the user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0151], [0154] i.e., the SMF supports, functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node…configuring traffic steering at UPF to route traffic to proper destination, [0158-0159] i.e., the UPF supports packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN…uplink/downlink rate enforcement for user plane), [0292] i.e., A user plane path of different PDU sessions (with the same DNN or different DNNs) is determined, [0391], & [0398-0403]), Ryu does not explicitly disclose sending, by the session management network element, the uplink data forwarding rule to the user plane network element and receiving, by the user plane network element, the uplink data forwarding rule. However the claim features would be rendered obvious in view of Kim et al. US (2018/0103495).     

Kim discloses sending, by the session management network element (see Fig. 13 i.e., CP-SM), the uplink data forwarding rule to the user plane network element (see Fig. 13 i.e., User Plane Function), (see Fig. 13 & Para’s [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “uplink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “uplink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

Kim further discloses wherein the uplink data forwarding rule comprises information about an uplink path corresponding to the session (see Para’s [0216-0217] i.e., the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type and a PDU session type)). 

and receiving, by the user plane network element, the uplink data forwarding rule, (see Fig. 13 & Para’s [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “uplink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “uplink data forwarding rule”) for a specific DN to a User Plane Function & [0217]).

(Kim suggests the session management network element sends the uplink data forwarding rule to the user plane network element for effectively establishing an appropriate tunnel type for a PDU session and satisfying the required quality of service (QoS) for traffic of the PDU session (see Fig. 13 & Para’s [0178] i.e., PDU session traffic, [0198] i.e., traffic handling policy for session, [0209], & [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule determined by the session management network element which is configured to be used by the user plane network element as disclosed in the teachings of Ryu to be transmitted or sent to the user plane network element as disclosed in the teachings of Kim who discloses receiving by a user pane network element an uplink data forwarding rule sent from a session management network element because the motivation lies in Kim  for sending the uplink data forwarding rule to the user 

While the combination of Ryu in view of Kim discloses wherein the uplink data forwarding rule instructs the user plane network element to forward, based on routing information corresponding to the label of the MLAN, uplink data received on the uplink path (Ryu, see Para’s [0151], [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158], & [0159] i.e., More specifically, the UPF supports…packet routing and forwarding & [0292] i.e., user plane path assigned for PDU session), the combination of Ryu in view of Kim does not disclose the claim features of wherein the uplink data forwarding rule comprises the label of the MLAN. However the claim features would be rendered obvious in view of Theimer et al. US (2021/0153111).     

Theimer discloses determining, by a session management network element (see Fig. 1 i.e., SMF 115), an uplink data forwarding rule for a user plane network element (see Fig. 1 i.e., UPF 120) comprising a label of an MLAN (see Fig. 1 i.e., radio access network 136 may be a mobile local area network (i.e., “MLAN”) used by terminal 125 to access core network 105 for establishing a PDU session using an uplink data path (i.e., “uplink data forwarding rule”) set for user plane function (UPF) 120 where a VLAN identifier (i.e., “label” of MLAN) is associated with the respective PDU session identifier & Para’s [0015] i.e., wireless local area network (LAN) technologies supported for the user equipment, [0016] i.e., For example, when the SMF establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UP in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as an MAC address or a VLAN identifier (i.e., “label” of MLAN), [0017] i.e., Fig. 1 is a block diagram of a first example of a communication system 100 that supports mobile access (i.e., “MLAN”) and fixed access according to some embodiments. As used herein, the term “mobile access” refers to accessing the communication system 100 over an air interface. Mobile access can therefore be referred to as wireless access, mobile communication, wireless communication, or other similar term, [0018] i.e., The communication system 100 includes a core network 105 that is accessible by either mobile or fixed devices using a common user plane access and a control plane…The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies, [0020] i.e., The communication system 100 can also provide the user equipment with mobile access to the core network 105, e.g., via a radio access network 136 (i.e., “MLAN”) that is connected to the AMF 110 over a corresponding interface such as an N2 interface. The radio access network 136 (i.e., “MLAN”) is also connected to the UPF 120 by a corresponding interface such as an N3 interface, which is not shown in Fig. 1. In the interest of clarity. The radio access network 136 (i.e., “MLAN”) is able to provide wireless connectivity to the device 125 via a wireless connection 137, [0037] i.e., VLAN identifier (i.e., “label” of MLAN) used to control the user equipment addressing in the uplink direction, [0043], [0052-0054] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) (i.e., VLAN ID may be a “label” of MLAN) can be used to link the user equipment to the UPF (i.e., “uplink data forwarding rule”), [0055] i.e., user plane addressing information such as the MAC address of the user equipment (e.g., MAC 1) and the VLAN identifier (i.e., “label” of MLAN) associated with the user equipment for the session (e.g., VLAN 1)) 

and information about an uplink path corresponding to a session of a terminal, (see Figures 1 & 6, Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UPF in the core network, [0018] i.e., The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies,  [0047] i.e., PDU session establishment between a user equipment and an SMF/UPF, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, [0050] i.e., identify the SMF based on unique PDU session identifier, [0051] i.e., At block 620, the SMF interacts with one or more user plane functions and establishes the requested NAS PDU session. The SMF returns a NAS response to the user equipment together with a request to set-up the relevant data plane (i.e., “uplink data forwarding rule”) for the PDU session between the user equipment and a UPF in the core network, [0052-0053] i.e., user plane set-up request (i.e., “uplink data forwarding rule”) for PDU session, [0054]i.e., SMF interacts with the UPF to configure the UPF (at block 660) to support the user plane interface with the user equipment. The SMF may provide a response (at arrow 665) to the AMF to indicate that configuration of the UPF to support the user plane interface is complete. At this point, the user plane interface (i.e., “uplink data forwarding rule”) between the user equipment and the UPF is complete and can be used to support communication between the two entities).     
(Theimer suggests the VLAN identifier (i.e., “label of the MLAN”) can be used to link the user equipment to the UPF 120 associated with a respective PDU session of the terminal for efficiently forwarding data communications on the uplink data path assigned for the PDU session, (see Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier, [0043] i.e., The MAC address or the VLAN identifier are used to control addressing of messages from the user equipment and the uplink direction, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, & [0052-0054] i.e., At this point, the user plane interface between the user equipment and the UPF is complete and can be used to support communication between the two entities…User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) can be used to link the user equipment to the UPF).   
    
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule configured for the user plane network element which instructs the user plane network element to forward, based on routing information corresponding to a label of the MLAN, uplink data received on the uplink path as disclosed in Ryu in view of Kim to comprise a label of the MLAN such as the VLAN identifier included in the determined uplink data forwarding rule configured for the user plane function for a PDU session of a terminal as disclosed in the teachings of Theimer because the motivation lies in Theimer that a VLAN identifier which is associated with the PDU session of the user can be used to link the user equipment to the appropriate user plane function (UPF) associated with the respective PDU session of the terminal for efficiently forwarding data communications on the appropriate uplink data path assigned for the PDU session according to the VLAN identifier. 

Regarding Claim 2, the combination of Ryu in view of Kim, and further in view of Theimer discloses the data transmission method of claim 1, further comprising forwarding, by the user plane network element (Ryu, see Fig. 6 i.e., UPF) according to the uplink data forwarding rule, the uplink data based on the routing information, (Ryu, see Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node)…configuring traffic steering (i.e., “uplink data forwarding rule”) at UPF to route traffic to proper destination (i.e., “routing information”), [0158], [0159] i.e., the UPF supports packet routing and forwarding, [0289],& [0292] i.e., A user plane path used for the respective PDU session of the UE).  

Regarding Claims 3, 11, 17, and 23 the combination of Ryu in view of Kim, and further in view of Theimer discloses the data transmission method, system, and session management network element of claims 1, 10, 16, and 22  further comprising receiving, by the session management network element, a request message from a mobility management network element (Ryu, see Para’s [0145] i.e., Access and Mobility Management Function (AMF) & [0284-0285] i.e., UE request received at SMF via AMF using NAS signaling exchanged over N1 interface between the UE and a SMF will be received via AMF & Theimer, see Fig. 6 i.e., step 615 & Para’s [0048-0050]), wherein the request message comprises the identifier (Ryu, see Para’s [0279], [0288], & [0454] i.e., PDU session creation request message including a DNN).  

Regarding Claim 5, the combination of Ryu in view of Kim, and further in view of Theimer  discloses the data transmission method of claim 1, wherein obtaining the label comprises at least one of: obtaining, by the session management network element, subscription data of the MLAN based on the identifier, wherein the subscription data comprises the label; 



allocating, by the session management network element, the label based on the identifier; 

or determining, by the session management network element, the identifier as the label, (Ryu, see Para’s [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, and DNN (i.e., “identifier of MLAN”) information delivered by the UE, [0282-0285] i.e., PDU session types are established according to request from UE, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (ID). The UE may also provide a PDU session type, DNN (i.e., “identifier of MLAN”), & [0454] i.e., PDU session creation request message including a DNN). 
 
Regarding Claims 6, 13, 19, 24, and 29 the combination of Ryu in view of Kim, and further in view of Theimer discloses the data transmission method, system, session management network element, and non-transitory storage medium of claims 1, 10, 16, 22, and 28 further comprising: obtaining, by the session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), a downlink data forwarding rule comprising the label and addressing information of the terminal, (Ryu, see Para’s [0043] i.e., downlink (DL) communications [0151] i.e., The DN transmits a downlink protocol data unit (PDU) to the UPF (i.e., downlink forwarding or transmissions will be performed on a path of the user plane according to a “downlink data forwarding rule”), [0154] i.e., the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “downlink data forwarding rule”) between the UPF and the AN node)…configuring traffic steering (i.e., may be applied for downlink transmissions according to a “downlink data forwarding rule”) at UPF to route traffic to proper destination (i.e., includes addressing information such as destination address for routing the traffic to the destination), & [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN & [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, uplink/downlink rate enforcement for user plane (i.e., “downlink data forwarding rule”)…downlink packet buffering and downlink data notification triggering, [0292] i.e., user plane path determined for PDU session may be for downlink communications according to a “downlink data forwarding rule” & [0393-0397] i.e., The SMF provides the UPF with a SDF template, together with SDF precedence and the corresponding QFI, so that the UPF can perform classification and marking of downlink user plane packets…Downlink incoming data packets are classified based on the SDF template & Theimer, see Para [0016] i.e., the SMF creates a corresponding data path (i.e., “downlink data forwarding rule”) between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier (i.e., “label”), [0037] i.e., VLAN identifier (i.e., “label”), [0049] & [0052-0055] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifier) can be used to link the user equipment to the UPF). 

sending, by the session management network element, the downlink data forwarding rule to the user plane network element, (Kim, see Fig. 13 & Para’s [0005] i.e., uplink/downlink data transmission between a UE and a DN supports downlink transmission, [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “downlink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “downlink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

wherein the downlink data forwarding rule instructs the user plane network element to forward, based on the routing information, downlink data to be sent to an address corresponding to the addressing information of the terminal; (Ryu, see Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “downlink data forwarding rule”) between the UPF and the AN node)…configuring traffic steering (i.e., may be applied for downlink transmissions according to a “downlink data forwarding rule”) at UPF to route traffic to proper destination

Kim, see Fig. 13 & Para’s [0005] i.e., uplink/downlink data transmission between a UE and a DN supports downlink transmission, [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “downlink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “downlink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

Regarding Claims 7, 14, 20, 25, and 30 the combination of Ryu in view of Kim, and further in view of Theimer discloses the data transmission method, system, session management network element, and non-transitory storage medium of claims 1, 10, 16, 22, and 28 further comprising: obtaining, by the session management network element, a downlink data forwarding rule, (Ryu, see Para [0154] i.e., traffic steering for forwarding downlink communications, [0159], [0292] i.e., user plane path determined for PDU session may be for downlink communications according to a “downlink data forwarding rule”, & [0393-0397]).

wherein the downlink data forwarding rule comprises the label, addressing information of the terminal, (Ryu, see Para’s [0043] i.e., downlink (DL) communications [0151] i.e., The DN transmits a downlink protocol data unit (PDU) to the UPF (i.e., downlink forwarding or transmissions will be performed on a path of the user plane according to a “downlink data forwarding rule”), [0154] i.e., the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “downlink data forwarding rule”) between the UPF and the AN node)…configuring traffic steering (i.e., may be applied for downlink transmissions according to a “downlink data forwarding rule”) at UPF to route traffic to proper destination (i.e., includes addressing information such as destination address for routing the traffic to the destination), & [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN & [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, uplink/downlink rate enforcement for user plane (i.e., “downlink data forwarding rule”)…downlink packet buffering and downlink data notification triggering, [0292] i.e., user plane path determined for PDU session may be for downlink communications according to a “downlink data forwarding rule” & [0393-0397] i.e., The SMF provides the UPF with a SDF template, together with SDF precedence and the corresponding QFI, so that the UPF can perform classification and marking of downlink user plane packets…Downlink incoming data packets are classified based on the SDF template & Theimer, see Para [0016] i.e., the SMF creates a corresponding data path (i.e., “downlink data forwarding rule”) between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier (i.e., “label”), [0037] i.e., VLAN identifier (i.e., “label”), [0049] & [0052-0055] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifier) can be used to link the user equipment to the UPF).

and information about a downlink path corresponding to the session; (see Para [0292] i.e., user plane path determined for PDU session may be for downlink communications according to a “downlink data forwarding rule”),

and sending, by the session management network element, the downlink data forwarding rule to the user plane network element, (Kim, see Fig. 13 & Para’s [0005] i.e., uplink/downlink data transmission between a UE and a DN supports downlink transmission, [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “downlink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “downlink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

wherein the downlink data forwarding rule instructs the user plane network element to update the routing information, (Ryu, see Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment, modification (i.e., updating requirement for the session), and release, including tunnel maintenance between the UPF and the AN node)…configuring traffic steering (i.e., “routing information”) at UPF to route traffic to proper destination may be updated during session modification)

and forward, based on the downlink path in updated routing information corresponding to the label, (Ryu, see Para’s [0154] i.e., the SMF supports functions of session management (e.g., session establishment, modification (i.e., updating requirement for the session), and release, including tunnel maintenance between the UPF and the AN node)…configuring traffic steering (i.e., “routing information”) at UPF to route traffic to proper destination may be updated during session modification & [0292] i.e., user plane path determined for PDU session may be for downlink communications according to a “downlink data forwarding rule” & Theimer see Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier (i.e., “label”), [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, & [0052-0054] i.e., At this point, the user plane interface between the user equipment and the UPF is complete and can be used to support communication (i.e., may include downlink communications) between the two entities…User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers (i.e., routing performed based on “label”)) can be used to link the user equipment to the UPF).     

downlink data to be sent to an address corresponding to the addressing information, (Ryu, see Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node)…configuring traffic steering (i.e., may be applied for downlink transmissions according to a “downlink data forwarding rule”) at UPF to route traffic to proper destination (i.e., includes addressing information such as destination address for routing the traffic to the destination) 

Regarding Claims 8, 26, and 31 the combination of Ryu in view of Kim, and further in view of Theimer discloses the data transmission method and non-transitory storage medium of claims 1, 22, and 28 wherein the identifier is a data network name (DNN), (Ryu, see Para’s [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, and DNN (i.e., “identifier of MLAN”) information delivered by the UE, [0282-0285] i.e., PDU session types are established according to request from UE, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (ID). The UE may also provide a PDU session type, DNN (i.e., “identifier of MLAN”), & [0454] i.e., PDU session creation request message including a DNN). 

Regarding Claims 9, 15, 27, and 32 the combination of Ryu in view of Kim, and further in view of Theimer discloses the data transmission method, system, and non-transitory storage medium of claims 1, 10, 22, and 28 wherein the label is a network instance identifier, (Theimer, see Para’s [0016] i.e., VLAN identifier, [0037] i.e., VLAN identifier can be used to identify a network slice instance in the access network. This allows dynamic selection of VLANs using control plane mechanism & [0052-0055] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) can be used to link the user equipment to the UPF & [0055] i.e., addressing information such as the MAC address and of the user equipment and the VLAN identifier (i.e., “network instance identifier”) associated with the user equipment for the session (e.g., VLAN 1) (i.e., “network instance”)).  

Regarding Claim 10, Ryu discloses a data transmission system comprising: a session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]) configured to: obtain an identifier of a mobile local area network (MLAN) (see Fig. 1 i.e., Non-3GPP access e.g., I-WLAN may be a mobile local area network in which a PDU session for a UE is established & Para’s [0154] i.e., the SMF supports functions of session management (e.g., session establishment), [0279] i.e., DNN information delivered by the UE used for PDU session management, [0282] i.e., PDU connectivity service i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests), modified, and released using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN, and thus the DNN is obtained by the SMF from the request for establishing the PDU session), [0285] i.e., SMF checks whether the UE request is compliant with user subscription information, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN,  [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access with the same DN or different DNs & [0292] i.e., PDU session associated with DNN) 

associated with a session of a terminal; (see Para [0169] i.e., the UE accesses one DN (i.e., data network) using one PDU session, [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, a local provider policy, etc. together with SM-NSSAI and DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282] i.e., The 5GC supports a PDU connectivity service, i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN) (i.e., “MLAN identifier”)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests)…using NAS SM signaling exchanged over N1 between the UE and a SMF…the identified application may establish a PDU session to a specific DNN, [0287] i.e., PDU sessions using the non-3GPP access (i.e., “MLAN”), [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (Id). The UE may also provide a PDU session type, slicing information, DNN (i.e., “MLAN identifier”), and a service and session continuity (SCC) mode, [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access (i.e., “MLAN”) with the same DN or different DNs & [0454] i.e., For example, when the UE is requested to transmit and receive data for a specific application, the UE may transmit, to the network node, a PDU session creation request message including a DNN (i.e., “MLAN identifier”) and a S-NSSAI mapped to a corresponding application. Hence, the MM (or AMF) selects the SM (or SMF) which will support PDU session creation/management of the corresponding UE based on the received DNN (i.e., “MLAN identifier”) and S-NSSAI). 

Obtain a label of the MLAN (see Para [0285] i.e., The SMF checks whether the UE request is compliant with user subscription information. To this end, the SMF obtains SMF level subscription data from an UDM. Such data may indicate the allowed PDU session type per DNN (i.e., “label” of MLAN obtained from subscription data)). In light of applicants disclosure in (Para [0034]), another possible way of obtaining the label of the MLAN based on the identifier of the MLAN may be obtained by: determining, by the session management network element, the identifier of the MLAN as the label of the MLAN (see applicant specification, Para [0034] i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is:…determining, by the session management network element, the identifier of the MLAN as the label of the MLAN. Based on this solution, the session management network element can obtain the label of the MLAN”). Thus, the SMF (see Fig. 6 i.e., SMF & Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment)) which performs PDU session establishment according to the identifier of the MLAN received in the request from the UE (see Para’s [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF, [0285], & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN), will determine the DNN or identifier of the MLAN as the label of the MLAN used for establishing the PDU session (see Para’s [0154], [0282-0284] i.e., PDU sessions are established by SMF using DNN (i.e., “label”) or identifier of MLAN received in UE request, & [0288-0292] i.e., PDU session established based on DNN).

based on the identifier of the MLAN (see Para’s [0282] i.e., DNN associated with PDU session, [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN), [0285] i.e., SMF receives UE request which includes the DNN (i.e., “identifier of the MLAN”) & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN (i.e., “identifier of the MLAN”)). 

Generate an uplink data forwarding rule (see Para’s [0043] i.e., uplink (UL) communication, [0151], i.e., The DN receives the PDU transmitted from the UE from the UPF, [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used for the PDU session) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering (i.e., “uplink data forwarding rule”) at UPF to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule), [0159] i.e., More specifically, the UPF supports functions of anchor point for…uplink classifier (i.e., “uplink data forwarding rule”) to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane, [0279] i.e., An AMF selects a SMF for PDU session management using…DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282], [0288-0289] i.e., PDU session establishment request… the UE may also provide a PDU session type, DNN (i.e., “MLAN identifier”), [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session) of different PDU sessions (with the same DNN or different DNNs) (i.e., “based on identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN, [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, are transmitted to (R) AN and UPF, & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template (i.e., “uplink data forwarding rule”), and sets QoS rule precedence to SDF precedence, thereby creating QoS rule(s) for PDU session (i.e., “uplink data forwarding rule”)) based on the label (see Para’s [0282] i.e., DNN & [0288] i.e., PDU session establishment request includes DNN) and information about an uplink path corresponding to the session (see Para’s [0154] i.e. tunnel established for PDU session & [0290-0292] i.e., A user plane path of different PDU sessions is determined) 

wherein the uplink data forwarding rule comprises the information about the uplink path corresponding to the session; (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node),   [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session includes a determined uplink path) of different PDU sessions (with the same DNN or different DNNs) (i.e., “includes identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN)

send the uplink data forwarding rule to a user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be sent or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template)

wherein the uplink data forwarding rule instructs the user plane network element (see Fig. 6 i.e., user plane function (UPF)) to forward, based on routing information corresponding to the label, (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN)), uplink data received on the uplink path, (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications & [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF)

and a user plane network element (see Fig. 6 i.e., user plane function (UPF)) is configured to: receive the uplink data forwarding rule from the session management network element, (see Fig. 6 i.e., user plane function (UPF) & Para’s [0154] i.e., SMF supports functions of session management (e.g., tunnel maintenance (i.e., “uplink forwarding rule”) between the UPF and the AN node)…selection and control of UP function, configuring traffic steering (i.e., “uplink forwarding rule”) at UPF to route traffic to proper destination , [0292] i.e., user plane path (i.e., “uplink forwarding rule”) will be assigned for the PDU session during PDU session establishment to the UPF, & [0391] i.e., i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF).  

And forward the uplink data received on the uplink path (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications)

using the routing information corresponding to the label of the MLAN (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158-0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN))

While Ryu discloses determining, by the session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), the uplink data forwarding rule to be used by the user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0151], [0154] i.e., the SMF supports, functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node…configuring traffic steering at UPF to route traffic to proper destination, [0158-0159] i.e., the UPF supports packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN…uplink/downlink rate enforcement for user plane), [0292] i.e., A user plane path of different PDU sessions (with the same DNN or different DNNs) is determined, [0391], & [0398-0403]), Ryu does not explicitly disclose sending, 

Kim discloses sending, by the session management network element (see Fig. 13 i.e., CP-SM), the uplink data forwarding rule to the user plane network element (see Fig. 13 i.e., User Plane Function), (see Fig. 13 & Para’s [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “uplink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “uplink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

Kim further discloses wherein the uplink data forwarding rule comprises information about an uplink path corresponding to the session (see Para’s [0216-0217] i.e., the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type and a PDU session type)). 

and receiving the uplink data forwarding rule from the session management network element, (see Fig. 13 & Para’s [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “uplink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “uplink data forwarding rule”) for a specific DN to a User Plane Function & [0217]).

(Kim suggests the session management network element sends the uplink data forwarding rule to the user plane network element for effectively establishing an appropriate tunnel type for a PDU session and satisfying the required quality of service (QoS) for traffic of the PDU session (see Fig. 13 & Para’s [0178] i.e., PDU session traffic, [0198] i.e., traffic handling policy for session, [0209], & [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule determined by the session management network element which is configured to be used by the user plane network element as disclosed in the teachings of Ryu to be transmitted or sent to the user plane network element as disclosed in the teachings of Kim who discloses receiving by a user pane network element an uplink data forwarding rule sent from a session management network element because the motivation lies in Kim  for sending the uplink data forwarding rule to the user plane network element for effectively establishing an appropriate tunnel type for a PDU session and satisfying the required quality of service (QoS) for traffic of the PDU session. 

While the combination of Ryu in view of Kim discloses wherein the uplink data forwarding rule instructs the user plane network element to forward, based on routing information corresponding to the label of the MLAN, uplink data received on the uplink path (Ryu, see Para’s [0151], [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158], & [0159] i.e., More specifically, the UPF supports…packet routing and forwarding & [0292] i.e., user plane path assigned for PDU session), the combination of Ryu in view of Kim does not disclose the claim features of wherein the uplink data forwarding rule comprises the label of the MLAN. However the claim features would be rendered obvious in view of Theimer et al. US (2021/0153111).     

Theimer discloses determining, by a session management network element (see Fig. 1 i.e., SMF 115), an uplink data forwarding rule for a user plane network element (see Fig. 1 i.e., UPF 120) comprising a label of an MLAN (see Fig. 1 i.e., radio access network 136 may be a mobile local area network (i.e., “MLAN”) used by terminal 125 to access core network 105 for establishing a PDU session using an uplink data path (i.e., “uplink data forwarding rule”) set for user plane function (UPF) 120 where a VLAN identifier (i.e., “label” of MLAN) is associated with the respective PDU session identifier & Para’s [0015] i.e., wireless local area network (LAN) technologies supported for the user equipment, [0016] i.e., For example, when the SMF establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UP in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as an MAC address or a VLAN identifier (i.e., “label” of MLAN), [0017] i.e., Fig. 1 is a block diagram of a first example of a communication system 100 that supports mobile access (i.e., “MLAN”) and fixed access according to some embodiments. As used herein, the term “mobile access” refers to accessing the communication system 100 over an air interface. Mobile access can therefore be referred to as wireless access, mobile communication, wireless communication, or other similar term, [0018] i.e., The communication system 100 includes a core network 105 that is accessible by either mobile or fixed devices using a common user plane access and a control plane…The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies, [0020] i.e., The communication system 100 can also provide the user equipment with mobile access to the core network 105, e.g., via a radio access network 136 (i.e., “MLAN”) that is connected to the AMF 110 over a corresponding interface such as an N2 interface. The radio access network 136 (i.e., “MLAN”) is also connected to the UPF 120 by a corresponding interface such as an N3 interface, which is not shown in Fig. 1. In the interest of clarity. The radio access network 136 (i.e., “MLAN”) is able to provide wireless connectivity to the device 125 via a wireless connection 137, [0037] i.e., VLAN identifier (i.e., “label” of MLAN) used to control the user equipment addressing in the uplink direction, [0043], [0052-0054] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) (i.e., VLAN ID may be a “label” of MLAN) can be used to link the user equipment to the UPF (i.e., “uplink data forwarding rule”), [0055] i.e., user plane addressing information such as the MAC address of the user equipment (e.g., MAC 1) and the VLAN identifier (i.e., “label” of MLAN) associated with the user equipment for the session (e.g., VLAN 1)) 

and information about an uplink path corresponding to a session of a terminal, (see Figures 1 & 6, Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UPF in the core network, [0018] i.e., The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies,  [0047] i.e., PDU session establishment between a user equipment and an SMF/UPF, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, [0050] i.e., identify the SMF based on unique PDU session identifier, [0051] i.e., At block 620, the SMF interacts with one or more user plane functions and establishes the requested NAS PDU session. The SMF returns a NAS response to the user equipment together with a request to set-up the relevant data plane (i.e., “uplink data forwarding rule”) for the PDU session between the user equipment and a UPF in the core network, [0052-0053] i.e., user plane set-up request (i.e., “uplink data forwarding rule”) for PDU session, [0054]i.e., SMF interacts with the UPF to configure the UPF (at block 660) to support the user plane interface with the user equipment. The SMF may provide a response (at arrow 665) to the AMF to indicate that configuration of the UPF to support the user plane interface is complete. At this point, the user plane interface (i.e., “uplink data forwarding rule”) between the user equipment and the UPF is complete and can be used to support communication between the two entities).     

(Theimer suggests the VLAN identifier (i.e., “label of the MLAN”) can be used to link the user equipment to the UPF 120 associated with a respective PDU session of the terminal for efficiently forwarding data communications on the uplink data path assigned for the PDU session, (see Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier, [0043] i.e., The MAC address or the VLAN identifier are used to control addressing of messages from the user equipment and the uplink direction, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, & [0052-0054] i.e., At this point, the user plane interface between the user equipment and the UPF is complete and can be used to support communication between the two entities…User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) can be used to link the user equipment to the UPF).   
    


Regarding Claim 16, Ryu discloses a session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]) comprising: at least one processor (see Para’s [0145] & [0473]); and a memory (see Para’s [0145] & [0475]) storing computer-executable instructions (see Para’s [0489-0490]) that when executed by the at least one processor (see Para’s [0489-0490]), cause the session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154])  to: obtain an identifier of a mobile local area network (MLAN) (see Fig. 1 i.e., Non-3GPP access e.g., I-WLAN may be a mobile local area network in which a PDU session for a UE is established & Para’s [0154] i.e., the SMF supports functions of session management (e.g., session establishment), [0279] i.e., DNN information delivered by the UE used for PDU session management, [0282] i.e., PDU connectivity service i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests), modified, and released using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN, and thus the DNN is obtained by the SMF from the request for establishing the PDU session), [0285] i.e., SMF checks whether the UE request is compliant with user subscription information, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN,  [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access with the same DN or different DNs & [0292] i.e., PDU session associated with DNN) 

associated with a session of a terminal; (see Para [0169] i.e., the UE accesses one DN (i.e., data network) using one PDU session, [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, a local provider policy, etc. together with SM-NSSAI and DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282] i.e., The 5GC supports a PDU connectivity service, i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN) (i.e., “MLAN identifier”)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests)…using NAS SM signaling exchanged over N1 between the UE and a SMF…the identified application may establish a PDU session to a specific DNN, [0287] i.e., PDU sessions using the non-3GPP access (i.e., “MLAN”), [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (Id). The UE may also provide a PDU session type, slicing information, DNN (i.e., “MLAN identifier”), and a service and session continuity (SCC) mode, [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access (i.e., “MLAN”) with the same DN or different DNs & [0454] i.e., For example, when the UE is requested to transmit and receive data for a specific application, the UE may transmit, to the network node, a PDU session creation request message including a DNN (i.e., “MLAN identifier”) and a S-NSSAI mapped to a corresponding application. Hence, the MM (or AMF) selects the SM (or SMF) which will support PDU session creation/management of the corresponding UE based on the received DNN (i.e., “MLAN identifier”) and S-NSSAI). 

Obtain a label of the MLAN (see Para [0285] i.e., The SMF checks whether the UE request is compliant with user subscription information. To this end, the SMF obtains SMF level subscription data from an UDM. Such data may indicate the allowed PDU session type per DNN (i.e., “label” of MLAN obtained from subscription data)). In light of applicants disclosure in (Para [0034]), another possible way of obtaining the label of the MLAN based on the identifier of the MLAN may be see applicant specification, Para [0034] i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is:…determining, by the session management network element, the identifier of the MLAN as the label of the MLAN. Based on this solution, the session management network element can obtain the label of the MLAN”). Thus, the SMF (see Fig. 6 i.e., SMF & Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment)) which performs PDU session establishment according to the identifier of the MLAN received in the request from the UE (see Para’s [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF, [0285], & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN), will determine the DNN or identifier of the MLAN as the label of the MLAN used for establishing the PDU session (see Para’s [0154], [0282-0284] i.e., PDU sessions are established by SMF using DNN (i.e., “label”) or identifier of MLAN received in UE request, & [0288-0292] i.e., PDU session established based on DNN).

based on the identifier of the MLAN (see Para’s [0282] i.e., DNN associated with PDU session, [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN), [0285] i.e., SMF receives UE request which includes the DNN (i.e., “identifier of the MLAN”) & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN (i.e., “identifier of the MLAN”)). 

Generate an uplink data forwarding rule (see Para’s [0043] i.e., uplink (UL) communication, [0151], i.e., The DN receives the PDU transmitted from the UE from the UPF, [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used for the PDU session) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering (i.e., “uplink data forwarding rule”) at UPF to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule), [0159] i.e., More specifically, the UPF supports functions of anchor point for…uplink classifier (i.e., “uplink data forwarding rule”) to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane, [0279] i.e., An AMF selects a SMF for PDU session management using…DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282], [0288-0289] i.e., PDU session establishment request… the UE may also provide a PDU session type, DNN (i.e., “MLAN identifier”), [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session) of different PDU sessions (with the same DNN or different DNNs) (i.e., “based on identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN, [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, are transmitted to (R) AN and UPF, & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template (i.e., “uplink data forwarding rule”), and sets QoS rule precedence to SDF precedence, thereby creating QoS rule(s) for PDU session (i.e., “uplink data forwarding rule”)) based on the label (see Para’s [0282] i.e., DNN & [0288] i.e., PDU session establishment request includes DNN) and information about an uplink path corresponding to the session (see Para’s [0154] i.e. tunnel established for PDU session & [0290-0292] i.e., A user plane path of different PDU sessions is determined) 

wherein the uplink data forwarding rule comprises the information about the uplink path corresponding to the session; (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node),   [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session includes a determined uplink path) of different PDU sessions (with the same DNN or different DNNs) (i.e., “includes identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN)

send the uplink data forwarding rule to a user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be sent or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template)

wherein the uplink data forwarding rule instructs the user plane network element (see Fig. 6 i.e., user plane function (UPF)) to forward, based on routing information corresponding to the label (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN)), uplink data received on the uplink path, (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications & [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF)
see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), the uplink data forwarding rule to be used by the user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0151], [0154] i.e., the SMF supports, functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node…configuring traffic steering at UPF to route traffic to proper destination, [0158-0159] i.e., the UPF supports packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN…uplink/downlink rate enforcement for user plane), [0292] i.e., A user plane path of different PDU sessions (with the same DNN or different DNNs) is determined, [0391], & [0398-0403]), Ryu does not explicitly disclose sending, by the session management network element, the uplink data forwarding rule to the user plane network element. However the claim features would be rendered obvious in view of Kim et al. US (2018/0103495).     

Kim discloses sending, by the session management network element (see Fig. 13 i.e., CP-SM), the uplink data forwarding rule to the user plane network element (see Fig. 13 i.e., User Plane Function), (see Fig. 13 & Para’s [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “uplink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “uplink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

Kim further discloses wherein the uplink data forwarding rule comprises information about an uplink path corresponding to the session (see Para’s [0216-0217] i.e., the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type and a PDU session type)). 

(Kim suggests the session management network element sends the uplink data forwarding rule to the user plane network element for effectively establishing an appropriate tunnel type for a PDU session and satisfying the required quality of service (QoS) for traffic of the PDU session (see Fig. 13 & Para’s [0178] i.e., PDU session traffic, [0198] i.e., traffic handling policy for session, [0209], & [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule determined by the session management network element which is configured to be used by the user plane network element as disclosed in the teachings of Ryu to be transmitted or sent to the user plane network element as disclosed in the teachings of Kim who discloses receiving by a user pane network element an uplink data forwarding rule sent from a session management network element because the motivation lies in Kim  for sending the uplink data forwarding rule to the user plane network element for effectively establishing an appropriate tunnel type for a PDU session and satisfying the required quality of service (QoS) for traffic of the PDU session. 
Ryu, see Para’s [0151], [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158], & [0159] i.e., More specifically, the UPF supports…packet routing and forwarding & [0292] i.e., user plane path assigned for PDU session), the combination of Ryu in view of Kim does not disclose the claim features of wherein the uplink data forwarding rule comprises the label of the MLAN. However the claim features would be rendered obvious in view of Theimer et al. US (2021/0153111).     

Theimer discloses determining, by a session management network element (see Fig. 1 i.e., SMF 115), an uplink data forwarding rule for a user plane network element (see Fig. 1 i.e., UPF 120) comprising a label of an MLAN (see Fig. 1 i.e., radio access network 136 may be a mobile local area network (i.e., “MLAN”) used by terminal 125 to access core network 105 for establishing a PDU session using an uplink data path (i.e., “uplink data forwarding rule”) set for user plane function (UPF) 120 where a VLAN identifier (i.e., “label” of MLAN) is associated with the respective PDU session identifier & Para’s [0015] i.e., wireless local area network (LAN) technologies supported for the user equipment, [0016] i.e., For example, when the SMF establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UP in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as an MAC address or a VLAN identifier (i.e., “label” of MLAN), [0017] i.e., Fig. 1 is a block diagram of a first example of a communication system 100 that supports mobile access (i.e., “MLAN”) and fixed access according to some embodiments. As used herein, the term “mobile access” refers to accessing the communication system 100 over an air interface. Mobile access can therefore be referred to as wireless access, mobile communication, wireless communication, or other similar term, [0018] i.e., The communication system 100 includes a core network 105 that is accessible by either mobile or fixed devices using a common user plane access and a control plane…The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies, [0020] i.e., The communication system 100 can also provide the user equipment with mobile access to the core network 105, e.g., via a radio access network 136 (i.e., “MLAN”) that is connected to the AMF 110 over a corresponding interface such as an N2 interface. The radio access network 136 (i.e., “MLAN”) is also connected to the UPF 120 by a corresponding interface such as an N3 interface, which is not shown in Fig. 1. In the interest of clarity. The radio access network 136 (i.e., “MLAN”) is able to provide wireless connectivity to the device 125 via a wireless connection 137, [0037] i.e., VLAN identifier (i.e., “label” of MLAN) used to control the user equipment addressing in the uplink direction, [0043], [0052-0054] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) (i.e., VLAN ID may be a “label” of MLAN) can be used to link the user equipment to the UPF (i.e., “uplink data forwarding rule”), [0055] i.e., user plane addressing information such as the MAC address of the user equipment (e.g., MAC 1) and the VLAN identifier (i.e., “label” of MLAN) associated with the user equipment for the session (e.g., VLAN 1)) 

and information about an uplink path corresponding to a session of a terminal, (see Figures 1 & 6, Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UPF in the core network, [0018] i.e., The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies,  [0047] i.e., PDU session establishment between a user equipment and an SMF/UPF, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, [0050] i.e., identify the SMF based on unique PDU session identifier, [0051] i.e., At block 620, the SMF interacts with one or more user plane functions and establishes the requested NAS PDU session. The SMF returns a NAS response to the user equipment together with a request to set-up the relevant data plane (i.e., “uplink data forwarding rule”) for the PDU session between the user equipment and a UPF in the core network, [0052-0053] i.e., user plane set-up request (i.e., “uplink data forwarding rule”) for PDU session, [0054]i.e., SMF interacts with the UPF to configure the UPF (at block 660) to support the user plane interface with the user equipment. The SMF may provide a response (at arrow 665) to the AMF to indicate that configuration of the UPF to support the user plane interface is complete. At this point, the user plane interface (i.e., “uplink data forwarding rule”) between the user equipment and the UPF is complete and can be used to support communication between the two entities).     

(Theimer suggests the VLAN identifier (i.e., “label of the MLAN”) can be used to link the user equipment to the UPF 120 associated with a respective PDU session of the terminal for efficiently forwarding data communications on the uplink data path assigned for the PDU session, (see Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier, [0043] i.e., The MAC address or the VLAN identifier are used to control addressing of messages from the user equipment and the uplink direction, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, & [0052-0054] i.e., At this point, the user plane interface between the user equipment and the UPF is complete and can be used to support communication between the two entities…User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) can be used to link the user equipment to the UPF).   
    
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule configured for the user plane network element which instructs the user plane network element to forward, based on routing information corresponding to a label of the MLAN, uplink data received on the uplink path as disclosed in Ryu in view of Kim to comprise a label of the MLAN such as the VLAN identifier included in the determined uplink data forwarding rule configured for the user plane function for a PDU session of a terminal as disclosed in the teachings of Theimer because the motivation lies in Theimer that a VLAN identifier which is associated with the PDU session of the user can be used to link the user equipment to the appropriate user plane function (UPF) associated with the respective PDU session of the terminal for efficiently forwarding data communications on the appropriate uplink data path assigned for the PDU session according to the VLAN identifier. 

Regarding Claim 21, the combination of Ryu in view of Kim, and further in view of Theimer discloses the data transmission system of claim 10, wherein the identifier is a data network name (DNN), (Ryu, see Para’s [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, and DNN (i.e., “identifier of MLAN”) information delivered by the UE, [0282-0285] i.e., PDU session types are established according to request from UE, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (ID). The UE may also provide a PDU session type, DNN (i.e., “identifier of MLAN”), & [0454] i.e., PDU session creation request message including a DNN). 

Regarding Claim 22, Ryu discloses a data transmission method comprising: obtaining, by a session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), an identifier of a mobile local area network (MLAN) (see Fig. 1 i.e., Non-3GPP access e.g., I-WLAN may be a mobile local area network in which a PDU session for a UE is established & Para’s [0154] i.e., the SMF supports functions of session management (e.g., session establishment), [0279] i.e., DNN information delivered by the UE used for PDU session management, [0282] i.e., PDU connectivity service i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests), modified, and released using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN, and thus the DNN is obtained by the SMF from the request for establishing the PDU session), [0285] i.e., SMF checks whether the UE request is compliant with user subscription information, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN,  [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access with the same DN or different DNs & [0292] i.e., PDU session associated with DNN) 

associated with a session of a terminal; (see Para [0169] i.e., the UE accesses one DN (i.e., data network) using one PDU session, [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, a local provider policy, etc. together with SM-NSSAI and DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282] i.e., The 5GC supports a PDU connectivity service, i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN) (i.e., “MLAN identifier”)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests)…using NAS SM signaling exchanged over N1 between the UE and a SMF…the identified application may establish a PDU session to a specific DNN, [0287] i.e., PDU sessions using the non-3GPP access (i.e., “MLAN”), [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (Id). The UE may also provide a PDU session type, slicing information, DNN (i.e., “MLAN identifier”), and a service and session continuity (SCC) mode, [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access (i.e., “MLAN”) with the same DN or different DNs & [0454] i.e., For example, when the UE is requested to transmit and receive data for a specific application, the UE may transmit, to the network node, a PDU session creation request message including a DNN (i.e., “MLAN identifier”) and a S-NSSAI mapped to a corresponding application. Hence, the MM (or AMF) selects the SM (or SMF) which will support PDU session creation/management of the corresponding UE based on the received DNN (i.e., “MLAN identifier”) and S-NSSAI). 

Obtaining, by the session management network element (see Fig. 6, SMF & Para [0285]), a label of the MLAN (see Para [0285] i.e., The SMF checks whether the UE request is compliant with user subscription information. To this end, the SMF obtains SMF level subscription data from an UDM. Such data may indicate the allowed PDU session type per DNN (i.e., “label” of MLAN obtained from subscription data)). In light of applicants disclosure in (Para [0034]), another possible way of obtaining the label of the MLAN based on the identifier of the MLAN may be obtained by: determining, by the session management network element, the identifier of the MLAN as the label of the MLAN (see applicant specification, Para [0034] i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is:…determining, by the session management network element, the identifier of the MLAN as the label of the MLAN. Based on this solution, the session management network element can obtain the label of the MLAN”). Thus, the SMF (see Fig. 6 i.e., SMF & Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment)) which performs PDU session establishment according to the identifier of the MLAN received in the request from the UE (see Para’s [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF, [0285], & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN), will determine the DNN or identifier of the MLAN as the label of the MLAN used for establishing the PDU session (see Para’s [0154], [0282-0284] i.e., PDU sessions are established by SMF using DNN (i.e., “label”) or identifier of MLAN received in UE request, & [0288-0292] i.e., PDU session established based on DNN).

based on the identifier of the MLAN (see Para’s [0282] i.e., DNN associated with PDU session, [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN), [0285] i.e., SMF receives UE request which includes the DNN (i.e., “identifier of the MLAN”) & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN (i.e., “identifier of the MLAN”)). 

Generating, by the session management network element (see Fig. 6 i.e., SMF & Para [0154]), an uplink data forwarding rule (see Para’s [0043] i.e., uplink (UL) communication, [0151], i.e., The DN receives the PDU transmitted from the UE from the UPF, [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used for the PDU session) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering (i.e., “uplink data forwarding rule”) at UPF to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule), [0159] i.e., More specifically, the UPF supports functions of anchor point for…uplink classifier (i.e., “uplink data forwarding rule”) to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane, [0279] i.e., An AMF selects a SMF for PDU session management using…DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282], [0288-0289] i.e., PDU session establishment request… the UE may also provide a PDU session type, DNN (i.e., “MLAN identifier”), [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session) of different PDU sessions (with the same DNN or different DNNs) (i.e., “based on identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN, [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, are transmitted to (R) AN and UPF, & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template (i.e., “uplink data forwarding rule”), and sets QoS rule precedence to SDF precedence, thereby creating QoS rule(s) for PDU session (i.e., “uplink data forwarding rule”)) based on the label (see Para’s [0282] i.e., DNN & [0288] i.e., PDU session establishment request includes DNN) and see Para’s [0154] i.e. tunnel established for PDU session & [0290-0292] i.e., A user plane path of different PDU sessions is determined) 

wherein the uplink data forwarding rule comprises the information about the uplink path corresponding to the session; (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node),   [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session includes a determined uplink path) of different PDU sessions (with the same DNN or different DNNs) (i.e., “includes identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN)

sending, by the session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), the uplink data forwarding rule to a user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be sent or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template)

wherein the uplink data forwarding rule instructs the user plane network element (see Fig. 6 i.e., user plane function (UPF)) to forward, based on routing information corresponding to the label of the MLAN (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN)), uplink data received on the uplink path, (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications & [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF)

While Ryu discloses determining, by the session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), the uplink data forwarding rule to be used by the user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0151], [0154] i.e., the SMF supports, functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node…configuring traffic steering at UPF to route traffic to proper destination, [0158-0159] i.e., the UPF supports packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN…uplink/downlink rate enforcement for user plane), [0292] i.e., A user plane path of different PDU sessions (with the same DNN or different DNNs) is determined, [0391], & [0398-0403]), Ryu does not explicitly disclose sending, by the session management network element, the uplink data forwarding rule to the user plane network element. However the claim features would be rendered obvious in view of Kim et al. US (2018/0103495).     

Kim discloses sending, by the session management network element (see Fig. 13 i.e., CP-SM), the uplink data forwarding rule to the user plane network element (see Fig. 13 i.e., User Plane Function), (see Fig. 13 & Para’s [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “uplink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “uplink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

Kim further discloses wherein the uplink data forwarding rule comprises information about an uplink path corresponding to the session (see Para’s [0216-0217] i.e., the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type and a PDU session type)). 

see Fig. 13 & Para’s [0178] i.e., PDU session traffic, [0198] i.e., traffic handling policy for session, [0209], & [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule determined by the session management network element which is configured to be used by the user plane network element as disclosed in the teachings of Ryu to be transmitted or sent to the user plane network element as disclosed in the teachings of Kim who discloses receiving by a user pane network element an uplink data forwarding rule sent from a session management network element because the motivation lies in Kim  for sending the uplink data forwarding rule to the user plane network element for effectively establishing an appropriate tunnel type for a PDU session and satisfying the required quality of service (QoS) for traffic of the PDU session. 

While the combination of Ryu in view of Kim discloses wherein the uplink data forwarding rule instructs the user plane network element to forward, based on routing information corresponding to the label of the MLAN, uplink data received on the uplink path (Ryu, see Para’s [0151], [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158], & [0159] i.e., More specifically, the UPF supports…packet routing and forwarding & [0292] i.e., user plane path assigned for PDU session), the combination of Ryu in view of Kim does not disclose the claim features of wherein the uplink data forwarding rule comprises the label of the MLAN. However the claim features would be rendered obvious in view of Theimer et al. US (2021/0153111).     

Theimer discloses determining, by a session management network element (see Fig. 1 i.e., SMF 115), an uplink data forwarding rule for a user plane network element (see Fig. 1 i.e., UPF 120) comprising a label of an MLAN (see Fig. 1 i.e., radio access network 136 may be a mobile local area network (i.e., “MLAN”) used by terminal 125 to access core network 105 for establishing a PDU session using an uplink data path (i.e., “uplink data forwarding rule”) set for user plane function (UPF) 120 where a VLAN identifier (i.e., “label” of MLAN) is associated with the respective PDU session identifier & Para’s [0015] i.e., wireless local area network (LAN) technologies supported for the user equipment, [0016] i.e., For example, when the SMF establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UP in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as an MAC address or a VLAN identifier (i.e., “label” of MLAN), [0017] i.e., Fig. 1 is a block diagram of a first example of a communication system 100 that supports mobile access (i.e., “MLAN”) and fixed access according to some embodiments. As used herein, the term “mobile access” refers to accessing the communication system 100 over an air interface. Mobile access can therefore be referred to as wireless access, mobile communication, wireless communication, or other similar term, [0018] i.e., The communication system 100 includes a core network 105 that is accessible by either mobile or fixed devices using a common user plane access and a control plane…The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies, [0020] i.e., The communication system 100 can also provide the user equipment with mobile access to the core network 105, e.g., via a radio access network 136 (i.e., “MLAN”) that is connected to the AMF 110 over a corresponding interface such as an N2 interface. The radio access network 136 (i.e., “MLAN”) is also connected to the UPF 120 by a corresponding interface such as an N3 interface, which is not shown in Fig. 1. In the interest of clarity. The radio access network 136 (i.e., “MLAN”) is able to provide wireless connectivity to the device 125 via a wireless connection 137, [0037] i.e., VLAN identifier (i.e., “label” of MLAN) used to control the user equipment addressing in the uplink direction, [0043], [0052-0054] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) (i.e., VLAN ID may be a “label” of MLAN) can be used to link the user equipment to the UPF (i.e., “uplink data forwarding rule”), [0055] i.e., user plane addressing information such as the MAC address of the user equipment (e.g., MAC 1) and the VLAN identifier (i.e., “label” of MLAN) associated with the user equipment for the session (e.g., VLAN 1)) 

see Figures 1 & 6, Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UPF in the core network, [0018] i.e., The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies,  [0047] i.e., PDU session establishment between a user equipment and an SMF/UPF, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, [0050] i.e., identify the SMF based on unique PDU session identifier, [0051] i.e., At block 620, the SMF interacts with one or more user plane functions and establishes the requested NAS PDU session. The SMF returns a NAS response to the user equipment together with a request to set-up the relevant data plane (i.e., “uplink data forwarding rule”) for the PDU session between the user equipment and a UPF in the core network, [0052-0053] i.e., user plane set-up request (i.e., “uplink data forwarding rule”) for PDU session, [0054]i.e., SMF interacts with the UPF to configure the UPF (at block 660) to support the user plane interface with the user equipment. The SMF may provide a response (at arrow 665) to the AMF to indicate that configuration of the UPF to support the user plane interface is complete. At this point, the user plane interface (i.e., “uplink data forwarding rule”) between the user equipment and the UPF is complete and can be used to support communication between the two entities).     
see Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier, [0043] i.e., The MAC address or the VLAN identifier are used to control addressing of messages from the user equipment and the uplink direction, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, & [0052-0054] i.e., At this point, the user plane interface between the user equipment and the UPF is complete and can be used to support communication between the two entities…User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) can be used to link the user equipment to the UPF).   
    
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule configured for the user plane network element which instructs the user plane network element to forward, based on routing information corresponding to a label of the MLAN, uplink data received on the uplink path as disclosed in Ryu in view of Kim to comprise a label of the MLAN such as the VLAN identifier included 

Regarding Claim 28, Ryu discloses a non-transitory storage medium comprising instructions which, when executed by a computer (see Para’s [0473], [0477], & [0489-0490]), cause the computer to: obtain an identifier of a mobile local area network (MLAN) (see Fig. 1 i.e., Non-3GPP access e.g., I-WLAN may be a mobile local area network in which a PDU session for a UE is established & Para’s [0154] i.e., the SMF supports functions of session management (e.g., session establishment), [0279] i.e., DNN information delivered by the UE used for PDU session management, [0282] i.e., PDU connectivity service i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests), modified, and released using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN, and thus the DNN is obtained by the SMF from the request for establishing the PDU session), [0285] i.e., SMF checks whether the UE request is compliant with user subscription information, [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN,  [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access with the same DN or different DNs & [0292] i.e., PDU session associated with DNN) 

associated with a session of a terminal, (see Para [0169] i.e., the UE accesses one DN (i.e., data network) using one PDU session, [0279] i.e., An AMF selects a SMF for PDU session management using subscription information, a local provider policy, etc. together with SM-NSSAI and DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282] i.e., The 5GC supports a PDU connectivity service, i.e., a service that provides exchange of PDU(s) between a UE and a data network (DN) identified by a data network name (DNN) (or access point name (APN) (i.e., “MLAN identifier”)). The PDU connectivity service is supported via PDU sessions that are established upon request from the UE, [0284] i.e., The PDU sessions are established (upon UE requests)…using NAS SM signaling exchanged over N1 between the UE and a SMF…the identified application may establish a PDU session to a specific DNN, [0287] i.e., PDU sessions using the non-3GPP access (i.e., “MLAN”), [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a PDU session identity (Id). The UE may also provide a PDU session type, slicing information, DNN (i.e., “MLAN identifier”), and a service and session continuity (SCC) mode, [0289] i.e., The UE may establish PDU sessions via the 3GPP access and/or the non-3GPP access (i.e., “MLAN”) with the same DN or different DNs & [0454] i.e., For example, when the UE is requested to transmit and receive data for a specific application, the UE may transmit, to the network node, a PDU session creation request message including a DNN (i.e., “MLAN identifier”) and a S-NSSAI mapped to a corresponding application. Hence, the MM (or AMF) selects the SM (or SMF) which will support PDU session creation/management of the corresponding UE based on the received DNN (i.e., “MLAN identifier”) and S-NSSAI). 

Obtain a label of the MLAN (see Para [0285] i.e., The SMF checks whether the UE request is compliant with user subscription information. To this end, the SMF obtains SMF level subscription data from an UDM. Such data may indicate the allowed PDU session type per DNN (i.e., “label” of MLAN obtained from subscription data)). In light of applicants disclosure in (Para [0034]), another possible way of obtaining the label of the MLAN based on the identifier of the MLAN may be obtained by: determining, by the session management network element, the identifier of the MLAN as the label of the MLAN (see applicant specification, Para [0034] i.e., “In a possible design, the obtaining, by the session management network element, the label of the MLAN based on the identifier of the MLAN is:…determining, by the session management network element, the identifier of the MLAN as the label of the MLAN. Based on this solution, the session management network element can obtain the label of the MLAN”). Thus, the SMF (see Fig. 6 i.e., SMF & Para [0154] i.e., the SMF supports functions of session management (e.g., session establishment)) which performs PDU session establishment according to the identifier of the MLAN see Para’s [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF, [0285], & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN), will determine the DNN or identifier of the MLAN as the label of the MLAN used for establishing the PDU session (see Para’s [0154], [0282-0284] i.e., PDU sessions are established by SMF using DNN (i.e., “label”) or identifier of MLAN received in UE request, & [0288-0292] i.e., PDU session established based on DNN).

based on the identifier of the MLAN (see Para’s [0282] i.e., DNN associated with PDU session, [0284] i.e., The PDU sessions are established (upon UE requests) using NAS SM signaling exchanged over N1 between the UE and a SMF (i.e., SMF receives UE request which includes DNN or identifier of MLAN), [0285] i.e., SMF receives UE request which includes the DNN (i.e., “identifier of the MLAN”) & [0288] i.e., In a PDU session establishment request transmitted from the network, the UE provides a DNN (i.e., “identifier of the MLAN”)). 

Generate an uplink data forwarding rule (see Para’s [0043] i.e., uplink (UL) communication, [0151], i.e., The DN receives the PDU transmitted from the UE from the UPF, [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used for the PDU session) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering (i.e., “uplink data forwarding rule”) at UPF to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule), [0159] i.e., More specifically, the UPF supports functions of anchor point for…uplink classifier (i.e., “uplink data forwarding rule”) to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane, [0279] i.e., An AMF selects a SMF for PDU session management using…DNN (i.e., “MLAN identifier”) information delivered by the UE, [0282], [0288-0289] i.e., PDU session establishment request… the UE may also provide a PDU session type, DNN (i.e., “MLAN identifier”), [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session) of different PDU sessions (with the same DNN or different DNNs) (i.e., “based on identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN, [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, are transmitted to (R) AN and UPF, & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template (i.e., “uplink data forwarding rule”), and sets QoS rule precedence to SDF precedence, thereby creating QoS rule(s) for PDU session (i.e., “uplink data forwarding rule”)) based on the label (see Para’s [0282] i.e., DNN & [0288] i.e., PDU session establishment request includes DNN) and information about an uplink path corresponding to the session (see Para’s [0154] i.e. tunnel established for PDU session & [0290-0292] i.e., A user plane path of different PDU sessions is determined) 

wherein the uplink data forwarding rule comprises the information about the uplink path corresponding to the session, (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node),   [0292] i.e., A user plane path (i.e., “uplink data forwarding rule” assigned for a respective PDU session includes a determined uplink path) of different PDU sessions (with the same DNN or different DNNs) (i.e., “includes identifier of MLAN”) belonging to the same UE may be completely separated between the UPF interfacing with the DN and the AN)

and send the uplink data forwarding rule to a user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be sent or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF & [0398-0403] i.e., The SMF allocates a QoS rule identifier, adds a QFI of QoS flow, sets packet filter(s) to an uplink part of a SDF template)

wherein the uplink data forwarding rule instructs the user plane network element (see Fig. 6 i.e., user plane function (UPF)) to forward, based on routing information corresponding to the label (see Para’s [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding, & [0278-0279] i.e., an AMF selects a SMF for PDU session management using DNN information (i.e., “label” of MLAN) & [0288-0292] i.e., A user plane path of the PDU session corresponds to the DNN (i.e., “label” of MLAN)), uplink data received on the uplink path, (see Para’s [0154] i.e., More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance (i.e., “uplink data forwarding rule” such as path or tunnel to be used) between the UPF and the AN node), UE IP address allocation and management, selection and control of UP function, configuring traffic steering at UPF (i.e., “uplink data forwarding rule” such as traffic steering will be instructed to or configured at the UPF from the SMF) to route traffic to proper destination (i.e., may be supported in the uplink), [0158] i.e., The UPF transmits the downlink PDU received from the DN to the UE via the (R) AN and transmits the uplink PDU received from the UE to the DN via the (R) AN (i.e., “uplink forwarding” will be performed according to uplink forwarding rule configured or instructed to UPF), [0159] i.e., More specifically, the UPF supports functions of…packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN)…uplink/downlink rate enforcement for user plane [0292] i.e., A user plane path is allocated for the PDU session which may be used for uplink communications & [0391] i.e., Upon establishment of the PDU session to the QFI or establishment/modification of QoS flow, all of corresponding necessary QoS parameters, as QoS profiles, (i.e., “uplink forwarding rule”) are transmitted to (R) AN and UPF)

While Ryu discloses determining, by the session management network element (see Fig. 6 i.e., Session Management Function (SMF) & Para’s [0145] & [0154]), the uplink data forwarding rule to be used by the user plane network element (see Fig. 6 i.e., user plane function (UPF)), (see Para’s [0151], [0154] i.e., the SMF supports, functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node…configuring traffic steering at UPF to route traffic to proper destination, [0158-0159] i.e., the UPF supports packet routing and forwarding…uplink classifier to support routing traffic flow to Data Network (DN…uplink/downlink rate enforcement for user plane), [0292] i.e., A user plane path of different PDU sessions (with the same DNN or different DNNs) is determined, [0391], & [0398-0403]), Ryu does not explicitly disclose sending, by the session management network element, the uplink data forwarding rule to the user plane network element. However the claim features would be rendered obvious in view of Kim et al. US (2018/0103495).     

Kim discloses sending, by the session management network element (see Fig. 13 i.e., CP-SM), the uplink data forwarding rule to the user plane network element (see Fig. 13 i.e., User Plane Function), (see Fig. 13 & Para’s [0216] i.e., The CP-SM transmits a first tunnel create request message (i.e., “uplink data forwarding rule”)  to the UP Function node, thereby requesting to generate a tunnel (i.e., “uplink data forwarding rule”) for a specific DN to a User Plane Function & [0217] i.e., In this case, the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type (or may be referred to as a tunneling model), and a PDU session type (e.g., an IP PDU type or a non-IP PDU type), QoS)).

Kim further discloses wherein the uplink data forwarding rule comprises information about an uplink path corresponding to the session (see Para’s [0216-0217] i.e., the first tunnel create request message may include a DN and tunnel establishment assistance information (e.g., a Tunnel type and a PDU session type)). 

see Fig. 13 & Para’s [0178] i.e., PDU session traffic, [0198] i.e., traffic handling policy for session, [0209], & [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule determined by the session management network element which is configured to be used by the user plane network element as disclosed in the teachings of Ryu to be transmitted or sent to the user plane network element as disclosed in the teachings of Kim who discloses receiving by a user pane network element an uplink data forwarding rule sent from a session management network element because the motivation lies in Kim  for sending the uplink data forwarding rule to the user plane network element for effectively establishing an appropriate tunnel type for a PDU session and satisfying the required quality of service (QoS) for traffic of the PDU session. 

While the combination of Ryu in view of Kim discloses wherein the uplink data forwarding rule instructs the user plane network element to forward, based on routing information corresponding to the label of the MLAN, uplink data received on the uplink path (Ryu, see Para’s [0151], [0154] i.e., traffic steering (i.e., “routing information”) configured at UPF to route traffic (i.e., traffic steering information of the PDU session is associated with label or DNN of the MLAN) to proper destination, [0158], & [0159] i.e., More specifically, the UPF supports…packet routing and forwarding & [0292] i.e., user plane path assigned for PDU session), the combination of Ryu in view of Kim does not disclose the claim features of wherein the uplink data forwarding rule comprises the label of the MLAN. However the claim features would be rendered obvious in view of Theimer et al. US (2021/0153111).     

Theimer discloses determining, by a session management network element (see Fig. 1 i.e., SMF 115), an uplink data forwarding rule for a user plane network element (see Fig. 1 i.e., UPF 120) comprising a label of an MLAN (see Fig. 1 i.e., radio access network 136 may be a mobile local area network (i.e., “MLAN”) used by terminal 125 to access core network 105 for establishing a PDU session using an uplink data path (i.e., “uplink data forwarding rule”) set for user plane function (UPF) 120 where a VLAN identifier (i.e., “label” of MLAN) is associated with the respective PDU session identifier & Para’s [0015] i.e., wireless local area network (LAN) technologies supported for the user equipment, [0016] i.e., For example, when the SMF establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UP in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as an MAC address or a VLAN identifier (i.e., “label” of MLAN), [0017] i.e., Fig. 1 is a block diagram of a first example of a communication system 100 that supports mobile access (i.e., “MLAN”) and fixed access according to some embodiments. As used herein, the term “mobile access” refers to accessing the communication system 100 over an air interface. Mobile access can therefore be referred to as wireless access, mobile communication, wireless communication, or other similar term, [0018] i.e., The communication system 100 includes a core network 105 that is accessible by either mobile or fixed devices using a common user plane access and a control plane…The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies, [0020] i.e., The communication system 100 can also provide the user equipment with mobile access to the core network 105, e.g., via a radio access network 136 (i.e., “MLAN”) that is connected to the AMF 110 over a corresponding interface such as an N2 interface. The radio access network 136 (i.e., “MLAN”) is also connected to the UPF 120 by a corresponding interface such as an N3 interface, which is not shown in Fig. 1. In the interest of clarity. The radio access network 136 (i.e., “MLAN”) is able to provide wireless connectivity to the device 125 via a wireless connection 137, [0037] i.e., VLAN identifier (i.e., “label” of MLAN) used to control the user equipment addressing in the uplink direction, [0043], [0052-0054] i.e., User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) (i.e., VLAN ID may be a “label” of MLAN) can be used to link the user equipment to the UPF (i.e., “uplink data forwarding rule”), [0055] i.e., user plane addressing information such as the MAC address of the user equipment (e.g., MAC 1) and the VLAN identifier (i.e., “label” of MLAN) associated with the user equipment for the session (e.g., VLAN 1)) 

see Figures 1 & 6, Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path (i.e., “uplink data forwarding rule”) between the user equipment and a UPF in the core network, [0018] i.e., The core network 105 also includes a session management function (SMF) 115 to set up and manage sessions in the communication system 100 according to network policies,  [0047] i.e., PDU session establishment between a user equipment and an SMF/UPF, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, [0050] i.e., identify the SMF based on unique PDU session identifier, [0051] i.e., At block 620, the SMF interacts with one or more user plane functions and establishes the requested NAS PDU session. The SMF returns a NAS response to the user equipment together with a request to set-up the relevant data plane (i.e., “uplink data forwarding rule”) for the PDU session between the user equipment and a UPF in the core network, [0052-0053] i.e., user plane set-up request (i.e., “uplink data forwarding rule”) for PDU session, [0054]i.e., SMF interacts with the UPF to configure the UPF (at block 660) to support the user plane interface with the user equipment. The SMF may provide a response (at arrow 665) to the AMF to indicate that configuration of the UPF to support the user plane interface is complete. At this point, the user plane interface (i.e., “uplink data forwarding rule”) between the user equipment and the UPF is complete and can be used to support communication between the two entities).     

(Theimer suggests the VLAN identifier (i.e., “label of the MLAN”) can be used to link the user equipment to the UPF 120 associated with a respective PDU session of the terminal for efficiently forwarding data communications on the uplink data path assigned for the PDU session, (see Para’s [0016] i.e., For example, when the SMF (or any other entity responsible for establishing, maintaining, or releasing data connectivity for the user equipment) establishes a PDU session for the user equipment, the SMF creates a corresponding data path between the user equipment and a UPF in the core network…The interworking function associates the PDU session identifier with user plane addressing information for the user equipment, such as MAC address or a VLAN identifier, [0043] i.e., The MAC address or the VLAN identifier are used to control addressing of messages from the user equipment and the uplink direction, [0049] i.e., setting up relevant data plane for the PDU session between the user equipment and a UPF in the core network, & [0052-0054] i.e., At this point, the user plane interface between the user equipment and the UPF is complete and can be used to support communication between the two entities…User plane addressing information for the PDU session 670 (e.g., MAC addresses or VLAN identifiers) can be used to link the user equipment to the UPF).   
    
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data forwarding rule configured for the user plane network element which instructs the user plane network element to forward, based on routing information corresponding to a label of the MLAN, uplink data received on the uplink path as disclosed . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461